Dawson, J.
(concurring specially) : I had some misgivings about this case when it was here on the pleadings (Murray v. Electric Co., 96 Kan. 336, 150 Pac. 533) although I did not positively dissent. Now that the facts are all before us, those misgivings are not dissipated, but the jury’s findings have largely foreclosed the controversy. It is not assigned as error and it is not argued that according to natural'science, mathematics, the phenomena of hydraulics, friction, etc., it would be a physical impossibility for the volume of water *515which could be released from the turbines at one interval of time to cause a wall or wave of water at a corresponding interval of time high enough and swift enough to drown the plaintiff’s husband at a ford two hundred and forty feet wide ten miles below the point where the water was released. It would not help the matter for me to say that I think that such a proposition is utterly preposterous. Touching the alleged errors assigned, and which are fully disposed of in the court’s opinion, I feel bound to affirm the judgment.